UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7646



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


FELIX ORIAKHI,

                                            Defendant - Appellant.



                            No. 00-7659



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


FELIX ORIAKHI,

                                            Defendant - Appellant.



                            No. 00-7660



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


FELIX ORIAKHI,

                                           Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
90-72-K, CA-00-2475-PJM, CA-00-2476-PJM)


Submitted:   February 22, 2001           Decided:   March 20, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Nos. 00-7646 and 00-7660 affirmed and No. 00-7659 dismissed by
unpublished per curiam opinion.


Felix Oriakhi, Appellant Pro Se. Robert Reeves Harding, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

      Felix Oriakhi appeals from the district court's order collec-

tively denying relief on three separate motions for reconsideration

filed pursuant to Fed. R. Civ. P. 59(e) and 60(b).*          Our review of

the   record   discloses   that   these    appeals   are   without    merit.

Oriakhi's motions for reconsideration do not demonstrate that his

motions filed pursuant to 28 U.S.C.A. § 2255 (West Supp. 2000), and

Rule 12(b)(2), were improperly dismissed.        Accordingly, we affirm,

as to Nos. 00-7646 and 00-7660, the district court’s orders on the

reasoning of the district court.          United States v. Oriakhi, Nos.

CR-90-72-K; CA-00-2476-PJM (D. Md. Nov. 9, 2000).           As to No. 00-

7659, we deny a certificate of appealability and dismiss the appeal

on the reasoning of the district court.        United States v. Oriakhi,

Nos. CR-90-72-K; CA-00-2475-PJM (D. Md. Sept. 7, 2000).              We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the Court and

argument would not aid the decisional process.



                                  Nos. 00-7646 and 00-7660 - AFFIRMED

                                  No. 00-7659 - DISMISSED




      *
       Oriakhi’s notices of appeal are unclear as to the specific
orders he seeks to challenge. He is, however, bound by 4th Cir.
Local Rule 34(b), and this court will only review those issues
addressed in Oriakhi’s informal brief.      Accordingly, we have
limited our review to those issues.

                                    3